   8:18-cv-00213-JFB-MDN Doc # 75 Filed: 12/22/20 Page 1 of 2 - Page ID # 248




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA


CHINA LIFE INSURANCE COMPANY, as
Assignee of LERADO GROUP CO., LTD.;
LERADO GROUP (HOLDING) COMPANY                                        8:18CV213
LTD.; LERADO (ZHONG SHAN)
INDUSTRIAL CO., LTD.; LERADO CHINA                          ORDER APPROVING
LIMITED; AND LERADO H.K. LIMITED;                     JOINT MOTION FOR APPROVAL OF
                                                        CONFIDENTIAL SETTLEMENT
                 Plaintiff/Counter-Defendant,            AGREEMENT AND GENERAL
                                                                RELEASE
         vs.

BABY TREND, INC.,

                 Defendant/Counter-Claimant.

        The matter before the Court is the Parties’ Joint Motion for Approval of Confidential
Settlement Agreement and General Release (the “Settlement”). Upon review of the
Settlement Agreement, the docket in this matter, including all related pleadings and
exhibits, the Court finds that said motion should be GRANTED.
        The Court FINDS that, pursuant to the warranties and representations as set out in
the Settlement, all Counsel have authority and authorization to enter this Settlement on
behalf of their clients;
        The Court FINDS that, pursuant to the representations and warranties as set out in the
Settlement, no Party has assigned or otherwise transferred any Claim that they have against one
another, apart from the known assignment from the Lerado Entities to Plaintiff;
        IT IS ORDERED that Defendant shall tender to Plaintiff’s Counsel, a check, money order,
or other funds payable to the Heidman Law Firm Trust Account in the total amount of the agreed
upon settlement amount contained in the Confidential Settlement Agreement and General Release
(the “Payment”). The Payment shall be made within fourteen (14) days of the entry of this Order
(the “Settlement Payment Date”).
        IT IS FURTHER ORDERED that within five (5) days of the Settlement Payment Date,
Plaintiff and Defendant shall both file a notice of dismissal with this Court, both of which are
subject to the Court’s approval and subsequent order permitting the same.

                                                1
   8:18-cv-00213-JFB-MDN Doc # 75 Filed: 12/22/20 Page 2 of 2 - Page ID # 249



          IT IS FURTHER ORDERED that the Parties have released all claims that any Party knows
about and all claims that any or all of them may not presently know about, to the extent permitted
by law related in any way to the design and manufacture of the car seat in Ribeiro, et al. v. Lerado,
et al., (Case No. 12-CV-00204-JFB-FG3 (“the Underlying Action”).
          IT IS FURTHER ORDERED that this Settlement is not and shall not be treated as an
admission of liability or wrongdoing by any Party for any purpose. Neither this Settlement nor
compliance with this Settlement, nor any related negotiations, settlements, or court proceedings,
shall constitute or be construed as, offered as, received as, used as, or deemed to be evidence of an
admission or concession of any liability or wrongdoing whatsoever on the party of any person or
entity.
          IT IS FURTHER ORDERED that no amendments or modifications of this Settlement are
permitted unless they are in writing, signed by duly authorized representatives of the Parties, and
approved by this Court.
          IT IS FURTHER ORDERED that judgment is hereby entered in accordance with
this document and the terms of the Settlement. Such judgment constitutes a final judgment
under Federal Rule of Civil Procedure 54.
          SO ORDERED.


          Dated this 22nd
                     ___ day of December, 2020.


                                                      BY THE COURT:
                                                      _________________________
                                                      Senior United States District Judge




                                                 2
